

	

		III

		108th CONGRESS

		2d Session

		S. RES. 434

		IN THE SENATE OF THE UNITED STATES

		

			September 23, 2004

			Mr. Levin

			 (for himself, Mr. Cochran,

			 Mr. Leahy, Mr.

			 Allen, Mr. Jeffords,

			 Mr. Reid, Mr.

			 Baucus, Mrs. Boxer,

			 Mr. Lautenberg, Mr. Craig, Mr.

			 Kennedy, Mr. Kohl,

			 Mr. Biden, Mr.

			 Daschle, Mr. Wyden,

			 Mr. Akaka, and Mr. Dayton) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Recognizing and supporting all efforts to

		  promote greater civic awareness among the people of the United

		  States.

	

	

		Whereas the Constitution of the United States establishes

			 a representative form of government in which the people of the United States

			 elect Members of the House of Representatives and Senators of the Senate, and

			 each of the States appoint electors who, based on the popular vote of the

			 State, select the President and the Vice-President;

		Whereas the 15th, 19th, 24th, and 26th amendments to the

			 Constitution establish that the right of citizens of the United States to vote

			 shall not be denied or abridged on account of race, color, or previous

			 condition of servitude; on account of sex; by reason of failure to pay any poll

			 tax or other tax; and on account of age for those 18 years of age and

			 older;

		Whereas the right of citizens of the United States to vote

			 is fundamental to our representative form of government;

		Whereas many eligible citizens do not exercise the right

			 to vote;

		Whereas numerous civic awareness organizations and

			 advocacy groups at the Federal, State, and local level actively promote voter

			 registration and voter participation; and

		Whereas many communities and schools have instituted civic

			 awareness programs: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes and supports all efforts to

			 promote greater civic awareness among the people of the United States,

			 including civic awareness programs such as candidate forums and voter

			 registration drives; and

			(2)encourages local communities and elected

			 officials at all levels of government to promote greater awareness among the

			 electorate of civic responsibility and the importance of participating in these

			 elections.

			

